DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 01/04/2022.  Claim(s) 1-2 and 4-19 are presently pending.  Claim(s) 1, 4, 17, and 19 is/are amended.  Claim(s) 3 and 20 is/have been cancelled.  

Response to Amendment
The rejection of claims 1-2, 7-9, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Rice (U.S. Pat. No. 1,325,208) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Pouit (U.S. Pat. No. 3,055,633) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 10 and 13-15 under 35 U.S.C. 103 as being unpatentable over Rice in view of Freeman (U.S. Pat. Pub. No. 2019/0338657) is withdrawn in light of the submitted amendment to the claims.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Rice in view of Beeck (U.S. Pat. No. 6,241,469) is withdrawn in light of the submitted amendment to the claims.
The objection of claim 19 is withdrawn in light of the submitted amendment to the claims.

Allowable Subject Matter
Claim(s) 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “a retention ring extending circumferentially through a slot in the first disk mount” in line 11, in conjunction with the remaining limitations of claim 1, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of Rice, Pouit, or any other reference known to the Examiner in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, since such a configuration of disk mount which projects axially through the second disk and comprises a slot through which a retaining ring extends is not known within the art to the Examiner’s best knowledge.    Claims 2 and 4-16 are also considered to contain allowable subject matter due to their dependency upon claim 1.
Regarding claim 17, the limitation “a retention ring extending circumferentially through a slot in the first disk mount” in line 11, in conjunction with the remaining limitations of claim 1, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Applicant’s arguments in regards to the previous rejection of claim 17 under Pouit (see Applicant’s Arguments of 01/04/2022, pg. 9) are persuasive and the rejection has been withdrawn, since it is conceded that Pouit does not disclose the above cited limitation.  Further a modification of Pouit or any other reference known to the Examiner in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, since such a configuration of disk mount which connects the first rotor disk and the second rotor disk, is fixedly connected to the first rotor disk, is removably attached to the second rotor disk, and comprises a slot through which a retaining ring extends is not known within the art to the Examiner’s best knowledge.  Claims 18 is also considered to contain allowable subject matter due to its dependency upon claim 17.
Regarding claim 19, the limitations “the first disk mount … secured to the second rotor disk with the first retention ring” in lines 11-12 and “the second disk mount … secured to the first rotor disk with the second retention ring” in lines 13-14, in conjunction with the remaining limitations of claim 19, is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745